DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/21 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2013/0044590).
Regarding claim 1, Lee teaches an operation method of a node (RN) [paragraph 73] in a wireless communication system, the operation method comprising:
transmitting a link unstableness signal (message including a suspension indicator) informing unstableness of the link to a child node (user equipment), based on a link with a parent node (DeNB) being unstable (RLF) (RN transmits a message including suspension indicator to a user equipment which suggests “unstableness” of the Un interface since the UE cannot use it, if RLF occurs between the RN and a DeNB) [paragraph 81];
monitoring whether a link restoration signal (RRC connection procedure is completed) is received from the parent node within a connection recovery time (timer value) (RN may restore link with DeNB via a RRC connection procedure within a timer value that may be indicated together with the suspension indicator) [paragraphs 81-82]; and
transmitting a handover trigger signal (message including a release indicator) to the child node based on the link restoration signal being not received within the connection recovery time (RN transmits a message including a release indicator that commands the user equipment to move to another cell, or “handover”, if it fails to recover RLF).
Regarding claim 8, Lee teaches the operation method of claim 1, wherein the connection recovery time is previously determined or is set by the parent node (timer value is set by network) [paragraph 82].  
Regarding claim 9, Lee teaches the operation method of claim 1, wherein the link restoration signal (message including resumption indicator) is transmitted to the child node based on the link restoration signal being received within the connection recovery time (RN transmits message including resumption indicator if link is recovered within expiry of timer) [paragraphs 81-82].
Claims 11 and 15 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claim 14 recites similar subject matter as claim 9 and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0044590) in view of GUAN et al. (US 2020/0389223).
Regarding claim 2, Lee does note explicitly teach wherein the link is determined to be unstable based on beam failure occurring in the link 1 to M times (M is an integer of 2 or greater).  In an analogous prior art reference, Guan teaches a node (relay node) determines a link to be unstable (serving beam failure) based on beam failure occurring in the link 1 to M times (M is an integer of 2 or greater) (number of instances of beam failure) (relay node determines serving beam failure based on number of instances of beam failure) [Abstract, paragraph 61].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to allow the link to be determined to be unstable based on beam failure occurring in the link 1 to M times (M is an integer of 2 or greater), as taught by Guan, when the unstableness of the link is caused by beam failure.
Claim 12 recites similar subject matter as claim 2 and is therefore rejected on the same basis.

Claim(s) 3-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0044590) in view of Yi et al. (US 2012/0063298).
Regarding claim 3, Lee does not explicitly teach wherein the link is determined to be unstable based on reference signal received power (RSRP) or reference signal received quality (RSRQ) measured in the link being equal to or smaller than a threshold.  In an analogous prior art reference, Yi teaches that a node (RN) determines that a link is unstable (out-of-sync problem) based on reference signal (RS) received power (RSRP) or reference signal received quality (RSRQ) (quality) measured in the link being equal to or smaller than a threshold (less than or equal to a threshold) (RN determines that an out-of-sync problem has occurred if the quality of a RS periodically received from DeNB is less than or equal to a threshold) [paragraph 90].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to allow the link to be determined to be unstable based on reference signal received power (RSRP) or reference signal received quality (RSRQ) measured in the link being equal to or smaller than a threshold, as taught by Yi, when the unstableness of the link is caused by reference signal quality.
Regarding claim 4, Yi teaches the operation method of claim 1, wherein the link is determined to be unstable based on out-of-sync occurring N (N is an integer of 1 or greater) times (predetermined number of out-of-sync problems occurs) in a relationship with the parent node [paragraph 41].
Regarding claim 5, Yi teaches the operation method of claim 4, wherein N is previously determined or set by the parent node (predetermined number is determined by network).
Regarding claim 6, Lee does not explicitly teach wherein information informing a reason why the link with the parent node is unstable is transmitted together with the link unstableness signal. Yi further teaches that a node (RN) transmits information informing a reason why the link with the parent node is unstable (state of the RN) is transmitted together with a link unstableness signal (stop message) (RN transmits state of the RN together with stop message) [paragraphs 120-121].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to allow information informing a reason why the link with the parent node is unstable is transmitted together with the link unstableness signal, as further taught by Yi, in order to transition to idle state when necessary.
Regarding claim 7, Yi teaches the operation method of claim 6, wherein the information informing the reason why the link is unstable represents at least one of the number of beam failures, a low RSRP/RSRQ, a low channel quality indicator (CQI), and low throughput (state of the RN may imply unstableness of link which is determined by RS quality or out-of-sync problems) [paragraphs 121, 41, 80].
Claim 13 recites similar subject matter as claim 3 and is therefore rejected on the same basis.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0044590) in view of LATHEEF et al. (US 2021/0259051).
Regarding claim 10, Lee does not explicitly teach wherein a downlink signal including at least one of a lowest block error rate (BLER) in a higher path of the node, the number of hops of the higher path, a data load of a path including the parent node, and the number of nodes supported by the parent node is further received from the parent node.  In an analogous prior art reference, Latheef teaches a node (IAB node) receives a downlink signal (pre-configurations and assistance information) including at least one of a lowest block error rate (BLER) in a higher path of the node, the number of hops of the higher path (maximum number of hops allowed), a data load of a path including the parent node, and the number of nodes (list of active IAB nodes) supported by the parent node (IAB donor) is further received from the parent node (IAB node receives pre-configurations and assistance information which may include maximum number of hops allowed and list of active IAB nodes from IAB donor) [paragraph 65].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to allow a downlink signal including at least one of a lowest block error rate (BLER) in a higher path of the node, the number of hops of the higher path, a data load of a path including the parent node, and the number of nodes supported by the parent node to be further received from the parent node, as taught by Latheef, in order for the parent node to configure the node for service.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647